Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/2022 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a pathway for a stream of compressed air (Claim 9.  Paragraph 0016 of the instant application states this pathway is not shown) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-11, 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barton (US 2854285 as referenced in OA dated 10/07/2021).

    PNG
    media_image1.png
    484
    759
    media_image1.png
    Greyscale


Annotated Figure 2 of Barton (US 2854285 as referenced in OA dated 10/07/2021)

Regarding claim 9, Barton discloses a fuel swirler (Figure 2; 72) for a gas turbine engine fuel nozzle (Figure 1; 22), comprising:
a swirler housing (Figure 2; 48, 58, 86) defining a radially outer surface (Annotated Figure 2; labeled outer surface) and a radially inner surface (Annotated Figure 2; labeled inner surface) defining an interior chamber (The interior chamber of Figure 2; 48 where at least 72 is located) extending from an end (Annotated Figure 2; labeled opening) at an upstream end (The upstream end of the swirler housing) relative to a fuel flow direction (The flow direction from Figure 2; 42 to 64) to a fuel outlet (Figure 2; 64) at a downstream end (The end with Figure 2; 58), the interior chamber defining a tapering transition portion (Figure 2; 68) axially disposed upstream of the fuel outlet and a socket portion (The portion between Figure 2; labeled opening and 68) upstream of the transition portion, the outer radially surface defining a pathway for a stream of compressed air (The compressed air through the burner cone would flow along the pathway along the outer radially surface.  Column 3, lines 63-65), the pathway terminating at the downstream end; and
a swirler core (Figure 2; 72) receivable within the interior chamber of the swirler housing, the swirler core having a cylindrical shank portion (Figure 2; 76) and an end portion (Figure 2; 74) axially disposed downstream of the shank portion, the end portion having one or more fuel channels (Figure 3; 84) disposed thereon, the shank portion concentrically positionable within the socket portion and defining an air gap (Figure 2; 106 and the space between 74 and 48) therebetween, the end portion engageable with the transition portion of the interior chamber, the swirler core defining an interior bore (Figure 4; 78) having a fuel inlet (The inlet of Figure 2; 78) at an upstream end (The upstream end of Figure 2; 72) and one or more exit holes (Figure 2; 80) fluidly connecting the internal bore to the one or more fuel channels.
Regarding claim 10, Barton discloses the invention as claimed.
Barton further discloses wherein the end portion of the swirler core includes a frustoconical portion (The surface where the inlet of Figure 2; 80 passes through.  See Annotated Figure 2; labeled frustoconical portion) through which the one or more exit holes pass and a tapered abutting portion (Figure 2; 70) which the one or more fuel channels are disposed within.
Regarding claim 11, Barton discloses the invention as claimed.
Barton further discloses wherein the one or more fuel channels include a number of fuel channels that is a multiple of a number of the one or more exit holes (There are 6 fuel channels and 6 exit holes which are multiples of each other).
Regarding claim 13, Barton discloses the invention as claimed.
Barton further discloses wherein a cross-sectional area (The cross-sectional area of Figure 4; 78 shown in Figure 4) of the internal bore is greater than a combined cross-sectional area (The cross-sectional area of 6 of Figure 4; 84 shown in Figure 4.) of the one or more fuel channels (The cross section of 78 shown in Figure 4 is greater than the combined cross sectional area of 6 84 shown in Figure 4).
Regarding claim 14, Barton discloses the invention as claimed.
Barton further discloses wherein the internal bore is a central cylindrical bore (The internal bore is a central cylindrical bore) axially disposed along a central axis (The central axis of Figure 2; 72) of the swirler core.
Regarding claim 15, Barton discloses the invention as claimed.
Barton further discloses wherein the swirler core is axisymmetric about the central axis thereof (The swirler core is axisymmetric about the central axis).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barton in view of Mancini et al (US 4798330).
Regarding claim 1, Barton discloses a fuel swirler (Figure 2; 72) for a gas turbine engine fuel nozzle (Figure 1; 22), comprising: 
a swirler housing (Figure 2; 48, 58, 86) defining an interior chamber (The interior chamber of Figure 2; 48 where at least 72 is located) having a fuel outlet (Figure 2; 64) at a downstream end (The end of the swirler housing at and to the left of Figure 2; 98) relative to a fuel flow direction (The flow direction from Figure 2; 42 to 64) through the fuel swirler; 
a swirler core (Figure 2; 72) mounted inside the interior chamber, the swirler core having a downstream end portion (Figure 4; 74, 70) with one or more fuel channels (Figure 3; 84) disposed thereon, the one or more fuel channels in fluid communication with the fuel outlet, an internal bore (Figure 4; 78) extending longitudinally through the swirler core, the internal bore having an inlet (The inlet of Figure 2; 78) connectable to a source of fuel (Figure 2; 42), and one or more exit holes (Figure 2; 80) fluidly connecting the internal bore to the one or more fuel channels,
an annular gap (Annotated Figure 2; labeled annular gap) radially between the swirler housing and the swirler core, the annular gap sealed at the downstream end of the swirler housing (Figure 2; 98 seals the annular gap at the downstream end).
Barton does not disclose an annular air gap radially between the swirler housing and the swirler core for thermally shielding the internal bore, the annular air gap fluidly sealed from the fuel outlet at the downstream end of the swirler housing.
However, Mancini teaches a fuel swirler (Figure 1; 50, 66, 32, 60, 54) for a gas turbine engine fuel nozzle (Figure 1), comprising: 
a swirler housing (Figure 1; 50, 66) defining an interior chamber (The interior chamber of Figure 1; 50) having a downstream end (The downstream end of the swirler housing) relative to a fuel flow direction (The left to right direction in Figure 1); 
a swirler core (Figure 1; 32, 60, 54, 30) mounted inside the interior chamber, the swirler core having a downstream end portion (The portion of the Figure 1; 32 at and downstream of 46) with one or more fuel channels (Figure 1; 56) disposed thereon, the one or more fuel channels in fluid communication with a fuel outlet (Figure 1; 52), an internal bore (Figure 1; 34) extending longitudinally through the swirler core, the internal bore having an inlet (The left end of Figure 1; 34) connectable to a source of fuel (The source of fuel providing fuel to Figure 1; 34.  Column 4, line 46-49), and one or more exit holes (Figure 1; 46) fluidly connecting the internal bore to the one or more fuel channels; and 
an annular air gap (Figure 1; 62) radially between the swirler housing and the swirler core for thermally shielding the internal bore (Column 4; line 56-60), the annular air gap fluidly sealed from the fuel outlet at the downstream end of the swirler housing.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Barton to include an annular air gap radially between the swirler housing and the swirler core for thermally shielding the internal bore, the annular air gap fluidly sealed from the fuel outlet at the downstream end of the swirler housing as taught by and suggested by Mancini in order to avoid internal coking (Column 4, lines 56-60.  The modification adds seals the upstream end of Annotated Figure 2; labeled annular gap of Barton to become a dead air space to insulate the internal bore).
Regarding claim 2, Barton in view of Mancini teaches the invention as claimed.
Barton further discloses wherein the downstream end portion of the swirler core includes a frustoconical portion (The surface where the inlet of Figure 2; 80 passes through.  See Annotated Figure 2; labeled frustoconical portion) through which the one or more exit holes pass and a tapered abutting portion (Figure 2; 70) which the one or more fuel channels are disposed within.
Regarding claim 3, Barton in view of Mancini teaches the invention as claimed.
Barton further discloses wherein the one or more fuel channels include a number of fuel channels that is a multiple of a number of the one or more exit holes (There are 6 fuel channels and 6 exit holes which are multiples of each other).
Regarding claim 4, Barton in view of Mancini teaches the invention as claimed.
Barton further discloses wherein the swirler core has a central axis (The central axis of Figure 2; 72), and wherein the swirler core is axisymmetric about the central axis (The swirler core is axisymmetric about the central axis).
Regarding claim 5, Barton in view of Mancini teaches the invention as claimed.
Barton further discloses wherein a cross-sectional area (The cross-sectional area of Figure 4; 78 shown in Figure 4) of the internal bore is greater than a combined cross-sectional area (The cross-sectional area of 6 of Figure 4; 84 shown in Figure 4.) of the one or more fuel channels (The cross section of 78 shown in Figure 4 is greater than the combined cross sectional area of 6 84 shown in Figure 4).
Regarding claim 6, Barton in view of Mancini teaches the invention as claimed.
Barton further discloses wherein the downstream end portion of the swirler core is engageable with a tapered transition portion (Figure 2; 68) of the interior chamber to regulate the rate of fuel flowable through the one or more fuel channels (Functional Language, adjusting angle of the two conical surfaces affects the size between the two conical surfaces which regulates the rate of fuel through the fuel channels.  Column 6, line 30-36).
Regarding claim 7, Barton in view of Mancini teaches the invention as claimed.
Barton further discloses wherein the internal bore is a central cylindrical bore (The internal bore is a central cylindrical bore) axially disposed along a central axis (The central axis of Figure 2; 72) of the swirler core.
Regarding claim 8, Barton in view of Mancini teaches the invention as claimed.
Barton further discloses wherein the one or more fuel channels are disposed helically about the downstream end portion of the swirler core (Figure 3; 84 are helically disposed about the downstream end portion of the swirler core).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barton in view of Uhm et al (US 20120198812 as referenced in OA dated 10/07/2021).
Regarding claim 12, Barton discloses the invention as claimed.
Barton does not disclose wherein the one or more fuel channels have a square-shape cross-section.
However, Uhm teaches a fuel swirler (The canted Figure 2; 36.  Paragraph 0024) for a gas turbine engine fuel nozzle (Figure 1; 12), comprising: 
one or more fuel channels (Figure 2; 36) having a square-shape cross-section (Paragraph 0024).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Barton wherein the one or more fuel channels have a square-shape cross-section as taught by and suggested by Uhm because it has been held that applying a known technique, in this case Uhm’s use of different cross-sectional shapes for fuel channels according to the steps described immediately above, to a known device, in this case, Barton’s fuel channels, ready for improvement to yield predictable results, in this case providing fuel to a combustor, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification makes the cross section of Figure 3; 84 of Barton square).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 5/6/2022 have been fully considered but they are not persuasive. Applicant asserts that Barton does not teach a swirler housing defining a radially outer surface and a radially inner surface defining an interior chamber, the radially outer surface defining a pathway for a stream of compressed air, the pathway terminating at the downstream end, and a swirler core receivable within the interior chamber of the swirler housing.  Examiner respectfully disagrees.  Barton teaches each and every feature recited in claim 9 as described above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Purcell et al (US 20180363907 as referenced in OA dated 10/07/2021) paragraph 0042 states that the air around the fuel nozzle provides thermal insulation.
Matsuyama et al (US 20180298824 as referenced in OA dated 10/07/2021) paragraph 0038 states that the air around the fuel nozzle provides thermal insulation.
Ott (US 20160003556 as referenced in OA dated 10/07/2021) paragraph 0003 states that the air around the fuel nozzle provides thermal insulation.
Xu (US 20170363004 as referenced in OA dated 10/07/2021) paragraph 0005 states that the air around the fuel nozzle provides thermal insulation.
Buelow et al (US 20150108236 as referenced in OA dated 10/07/2021) paragraph 00087 states that the air around the fuel nozzle provides thermal insulation.
Reynolds et al(US 20130081376 as referenced in OA dated 10/07/2021) paragraph 0019 states that the size of the orifice affects the rate of fuel flow.
Stoia et al (US 20140260274 as referenced in OA dated 10/07/2021) paragraph 0039 states that the size of the orifice affects the rate of fuel flow.
Fox et al (US 20110289928 as referenced in OA dated 10/07/2021) paragraph 0033 states that the size of the orifice affects the rate of fuel flow.
Romig et al (US 20130283800 as referenced in OA dated 10/07/2021) paragraph 0026 states that the size of the orifice affects the rate of fuel flow.
Camponovo et al (US 20190011132 as referenced in OA dated 10/07/2021) states in Paragraph 0037 that a fuel channel can be a square or any suitable cross-section shape.
Keener et al (US 20140338356 as referenced in OA dated 10/07/2021) states in paragraph 0057 that a fuel channel can be circular, oval, triangular, square, hexagonal.
Uhm (US 20120058437 as referenced in OA dated 10/07/2021) states in paragraph 0023 that the fuel channel can be circular, triangular, square, oval, or virtually any shape.
Schilling et al (US 6357222) teaches it is known to use a dead air space to insulate fuel.
Halvorsen (US 4938417) teaches it is known to use a dead air space to insulate fuel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814. The examiner can normally be reached Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN KANG/Primary Examiner, Art Unit 3741